Title: To Benjamin Franklin from John Sargent, 1 June 1783
From: Sargent, John
To: Franklin, Benjamin


          
            
              My Dear Friend
              Halsted Place 1 June 1783.
            
            It must seem strange to You, that You should not have had an answer from me to a
              Letter that You favourd me with so long agoe as the
              27th of Jany last— But it is owing to
              a strange Concurrence of unlucky Incidents— In the first place, the Post master of 7
                Oaks, the most negligent in his Line
              of Christendom,—it coming in my Absence,—let it lay in his Office, & did not
              convey it to me in Town till near a Month after—from that Time to This, We have been
              daily thinking of You, and talking of You, & I proposing to reply, if I had not
              heard from an intimate Friend of Dr. Price’s, for Two
              Months, that You were expected here weekly, in a private,
              if not a Publick Character—the same Thing was for a long Time confirmed to me by that
              worthy Man Mr. West, The King’s
              Painter,— but; at last, I hear I have been misled, and for a fortnight past, I have
              been looking out for a safe private hand to convey these trifling Lines, which are no
              longer Penal here, & it would not
              matter if were published upon the Pont Neuf, and yet I do not know how, a certain
              delicacy,—not knowing what Effusions of Heart might take place in Them,—restrained me
              from addressing You, unless I could secure Them from the Curiosity, & Enquiry,
              that I thought Your Name on the Superscription of a Letter would for some time
              naturally excite—
            If You have any Channel of Confidence, do me the Favour, in answer to This, to let me
              know how I shall use it, and how direct to You. Our Post Master is removed by Death,
              & a better succeeds—a Letter to me
              may come hither, or be addressed to Great Ormond Street Queen’s Square, where having
              given my House in Downing Street to my Younger Son on Marriage, We have lived for these Three Years in a House
              built on the Site of Powis House, a very airey Situation looking out
              to Hampsted, & agreeing with my Wife better than the lower Situation of
              Westminster, altho’ We had the Opening to the Park.
            It gives us the greatest Pleasure that You are so well at Your Age, & We most
              ardently hope that the same Providence & all ruling Power, which has made You the
              Instrument of effecting such great Things, will continue Your Life, Health &
              Vigour of Mind for some Years, to perfect Them, & crown them with Order, Counsel,
              & Stability—
            My Wife & Mother are full of Esteem & affection for You— much concerned to be
              disappointed of the proposed pleasure of seeing You—and so is all my Family— My Sons
              desire me to convey every Mark of Respect from Them—
            Poor Mrs. Deane dyed at this place Three Years agoe— Her Grief for the Loss of Her
              Husband The General soon caused Her to follow Him—
            Mr. Chambers and The Younger Ladies His Sisters are all well & happy—and often joyn Us in
              affectionate, & honourable Mention of You—
            Your Reflections on Matrimony are true and just— You’ll be pleased to find We think
              as You do on the Subject, & that my Eldest Son has, within this Fortnight, enterd
              into the State in a manner quite to my Mind,—with a Young Lady whom He had known,
              & thought favorably of for some Years, a Match of Reason neither produced by Interest
              & the Love of Money nor by sudden Youthful Passion—so that nothing can bid fairer
              for a reasonable Share of the Comforts that Union affords—
            
            I have the Comfort, in having finished this Business, to have wound up all the Great
              Concerns of my Family—
            If America pays me any part of my Debt, as I think from the many good Characters I
              know among Them, She will, I will celebrate Their Justice & Fidelity—if not, I am
              too old, & far advanced on my Journey to let Those Concerns make me uneasy, I will
              forgive Them with all my Heart & content myself with what is left, which I hope is
              quite enough for the rest of my Road—
            I shall never think of new Enterprizes, & compensating myself for the past, but
              by endeavouring to gain, in Æquanimity, what I have lost
              in Money, & calmly wynding up my Bottoms— Tho my Relations & Partners Mr.
              Chambers & Mr. Rolleston, from
              their difference of Age & Situation, may take a different Course & act another
              part— If You should see the Comte De la Touche please to make my Compliments to Him, &
              let Him know I remember Him with great Respect— I am as all my Circle is Dear Sir Your
              most affectionate & devoted
            
              J Sargent
            
          
          
            PS. You are remembred with
              great respect by My Neighbour Lord Stanhope—
            I hear from that Family, that Your Friend Ld. Chatham’s Son has just declared His
              Intention of what You would wish every hopeful Young Man of Good Family to do,—not to
              give into the Libertinism of the present Times, and as Solomon expresses it,—I
                think—give His Strength unto a Stranger,—but take unto Him a
                fair Possession— He has made known his Wish in favour of Miss Mary Townsend,
              (Lord Sidney, late Tommey Townsend’s Daughter) a Family much connected with His own, & made all Parties happy by it— There is
              a small Fortune, but correct Education, & good Example in her Family to recommend
              Her. which is every Thing— His Brother Mr. William is a Prodigy—! Calumny itself knows not how to
              fasten on Him—adieu Dear Sir—
            
              Dr. Franklin
            
          
         
          Addressed: A Monsieur / Monsr. Le Dr.
            Franklin / a / Paris
        